     Case 4:21-cv-10319-MFL-CI ECF No. 3, PageID.68 Filed 02/17/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SCOTT ANDREW WITZKE,

        Petitioner,                                 Case No. 21-cv-10319
                                                    Hon. Matthew F. Leitman
v.

MICHAEL J. BOUCHARD,

        Respondent.
____________________________________________________________________________________/

       ORDER (1) DIRECTING PETITIONER TO SHOW CAUSE WHY
      PETITION FOR HABEAS CORPUS (ECF No. 1) SHOULD NOT BE
        DISMISSED AND (2) DENYING MOTION FOR EXPEDITED
                     CONSIDERATION (ECF No. 2)

        Petitioner Scott Andrew Witzke is an inmate in the Oakland County Jail. On

January 7, 2021, Witzke filed a petition for a writ of habeas corpus in this Court

pursuant to 28 U.S.C. § 2241. (See Pet., ECF No. 1.) He has also filed a motion for

expedited consideration. (See Mot., ECF No. 2.)

        In 2019, Witzke was charged in the 47th District Court for the State of

Michigan with one felony count of possession with intent to distribute the controlled

substance methamphetamine. (See Pet. at ¶5, ECF No. 1, PageID.3.) On December

2, 2019, he turned himself in and was arraigned on that charge. (See id.) At that

time, Witzke was “released on a personal recognizance bond with conditions.” (Id.)

On or about January 3, 2020, Witzke “failed to appear for a scheduled preliminary


                                          1
  Case 4:21-cv-10319-MFL-CI ECF No. 3, PageID.69 Filed 02/17/21 Page 2 of 7




hearing,” and the assigned state district court judge “revoked [Witzke’s] bond” and

“issued a bench warrant for [his] arrest.” (Id. at ¶6, PageID.3.) Witzke was then

apprehended. (See id. at ¶7, PageID.3.) He appeared for an arraignment on the bench

warrant on January 28, 2020. (See id.) At that hearing, the state district court judge

set Witzke’s bond at $100,000 “with no other conditions.” (Id.) Thereafter, Witzke

was bound over to the Oakland County Circuit Court for trial on the charge of

possession with intent to distribute methamphetamine. (See id. at ¶8, PageID.3.)

      On or about August 6, 2020, Witzke posted bond and was released from pre-

trial detainment. (See id. at ¶9, PageID.3.) While Witzke was on bond, he was

arrested in Macomb County, Michigan and “charged with possession of

methamphetamine.” (Id. at ¶10, PageID.4.) He later pleaded guilty to that charge.

(See 12/9/2020 St. Ct. Hr’g Tr., ECF No. 1, PageID.45, 54.)

      After Witzke was arrested in Macomb County, the Oakland County

Prosecutor filed a motion in the Oakland County Circuit Court to revoke Witzke’s

bond in Witzke’s pending case in that court. (See Pet. at ¶11, ECF No. 1, PageID.4.)

The prosecutor argued in the motion that Witzke had violated his bond conditions

“by engaging in new criminal activity.” (Id.) Judge Leo Bowman of the Oakland

County Circuit Court thereafter held a hearing on the prosecutor’s motion. (See id.

at ¶12, PageID.4.) Witzke was not present at that hearing. (See id.) Judge Bowman




                                          2
  Case 4:21-cv-10319-MFL-CI ECF No. 3, PageID.70 Filed 02/17/21 Page 3 of 7




granted the prosecutor’s motion and revoked Witzke’s bond pursuant to Michigan

Court Rule 6.106. (See id.)

      On December 9, 2020, Judge Bowman held a second hearing with respect to

Witzke’s bond. (See id. at ¶13, PageID.5.) Witzke attended this second hearing, and

he was “permitted to address the propriety of the bond revocation.” (Id.) Witzke

first complained that Judge Bowman had previously revoked his bond in his absence.

(See 12/9/2020 St. Ct. Hr’g Tr., ECF No. 1, PageID.40.) In response to that

argument, Judge Bowman vacated his earlier order revoking bond and proceeded to

consider anew whether he should revoke Witzke’s bond. (See id., PageID.49.)

      Turning to the merits, Witzke argued that the district court judge who granted

him bond had not set any express conditions of bond. (See id., PageID.51-52.) He

thus insisted that his arrest and conviction in Macomb County did not amount to

violations of his bond conditions. (See id.) And he asserted that because he had not

violated an express bond condition, Judge Bowman had no authority to revoke his

bond. (See id.)

      Judge Bowman rejected that argument. (See id., PageID.55.) He determined

that even if Witzke had not violated an express condition of his bond, it was still

appropriate to revoke the bond because Witzke had committed another felony

offense while on bond. Judge Bowman said that he had the “independent[] …

authority” to revoke Witzke’s bond even if Witzke had not violated an express


                                         3
  Case 4:21-cv-10319-MFL-CI ECF No. 3, PageID.71 Filed 02/17/21 Page 4 of 7




condition of the bond. (Id., PageID.57.) Judge Bowman did not identify the specific

Michigan Court Rule that granted him that authority. (See id.)

      Witzke has now filed his habeas petition in this Court. Witzke says that Judge

Bowman had no authority to revoke his (Witzke’s) bond because he did not violate

an express condition of that bond. (See Pet. at ¶15, ECF No. 1, PageID.5.) Witzke

further asserts that Judge Bowman erred when he concluded that “Witzke failed to

comply with the conditions of release[] as set forth in [Michigan Court Rule]

6.106(I)(2).” (Id.) Witzke adds that Judge Bowman revoked his bond “without

applying a reasonably clear legal standard.” (Id.)        Witzke contends that the

revocation of his bond under these circumstances amounts to a violation of the Due

Process Clause of the Fourteenth Amendment.

      The Court has serious questions about whether Witzke has stated a federal

constitutional claim. Even though he presents the claim as one arising under the

Fourteenth Amendment, the true essence of his claim appears to be that Judge

Bowman lacked the authority to revoke his bond under state law. And as a general

matter, “federal habeas corpus review does not lie for errors of state law.” Estelle v.

McGuire, 502 U.S. 62, 67 (1991). Thus, it is not clear that Witzke’s claim in this

action is cognizable on federal habeas review.




                                          4
  Case 4:21-cv-10319-MFL-CI ECF No. 3, PageID.72 Filed 02/17/21 Page 5 of 7




      But Witzke’s claim may suffer from another fatal flaw. A key premise of

Witzke’s claim is that Judge Bowman lacked the authority under state law to revoke

his bond because he had not violated an express condition of that bond. That premise

seems to be wrong. Rule 6.106(H)(2)(b) of the Michigan Court Rules appears to

give judges like Judge Bowman the independent authority to review and revoke a

defendant’s bond even where the defendant has not violated an express condition of

bond. The rule provides that “[a]t the defendant’s arraignment on the information

and afterwards, the court having jurisdiction of the defendant may, on the motion of

a party or its own initiative, make a de novo determination and modify a prior release

decision or reopen a prior custody hearing.” Mich. Ct. Rule 6.106(H)(2)(b). This

rule appears to have empowered Judge Bowman to revoke Witzke’s bond.

      Moreover, Michigan Court Rule 6.106(F)(1)(a) provides that a court may

consider a defendant’s criminal record when determining whether a defendant is

appropriately released on bond. Thus, it appears to have been entirely consistent

with the Michigan Court Rules for Judge Bowman to have revoked Witzke’s bond

based upon his commission of another crime while free on bond.

      Witzke’s petition does not acknowledge Michigan Court Rule 6.106(H)(2)(b),

nor does it explain how Witzke is entitled to relief given that the premise of his claim

appears to conflict with that rule.    Likewise, Witzke does not acknowledge that

Michigan Court Rule 6.106(F)(1)(a) permits judges to consider a defendant’s


                                           5
  Case 4:21-cv-10319-MFL-CI ECF No. 3, PageID.73 Filed 02/17/21 Page 6 of 7




criminal record when determining whether the defendant is properly granted bond.

Thus, Witzke’s suggestion that Judge Bowman’s decision to revoke his bond was

not tethered to any legitimate legal standard appears to be wrong.

      Accordingly, the Court DIRECTS Witzke, by no later than April 5, 2021, to

SHOW CAUSE, in writing, why the Court should not dismiss the petition on the

grounds that (1) Michigan Court Rule 6.106(H)(2)(b) authorized Judge Bowman to

revoke his bond even if he had not violated an express condition of his bond and (2)

Judge Bowman’s decision to revoke bond was based upon Witzke’s commission of

a new crime, which Michigan Court Rule 6.106(F)(1)(a) expressly directs a judge to

consider when making bond decisions.

      Given the serious concerns that the Court has about the propriety of this

action, the Court will resolve these preliminary issues first before turning to the

merits of Witzke’s petition (if it is appropriate to address the merits at all).

Accordingly, the Court will not consider Witzke’s petition on an expedited basis.

Witzke’s motion for expedited consideration (ECF No. 2) is therefore DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 17, 2021




                                         6
  Case 4:21-cv-10319-MFL-CI ECF No. 3, PageID.74 Filed 02/17/21 Page 7 of 7




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 17, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       7
